Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	It is noted that Applicant should cancel withdrawn claims 39,44 and 52.  Due to the amendment to claims 32,40 and 45, these claims are no longer generic to the species having a spiral blade, since the most radially outward tooth is not within a boundary defined by a curve on the most radially inward tooth (unless this is a curve with an infection point, and thus “curves”, not “curve”).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32,35,38,40,43,45,48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Faltin (3,813,981) in view of Dickover et al.(2006/0021487) and Roth (4,620,821).
Faltin shows a disk cutting blade in figure 5 with most of the recited limitations of claim 32, including;
A cutting blade (18) for an apparatus for slicing food products (it is capable of cutting food), the cutting blade configured to rotate about an axis of rotation during a cutting operation (see figure 1), the cutting blade comprising: 
a radially outer peripheral edge, wherein the peripheral edge is a blade edge and is curved relative to the axis of rotation (see figure 1); and 
a plurality of cutting teeth (40) extending radially outwardly 
wherein each cutting tooth of the plurality of cutting teeth includes a cutting surface (see marked figure below) and a cutting edge (see marked figure below), the cutting edge forming a radially outward bounded edge of the cutting surface, wherein the cutting edges lie in a common cutting plane, 
wherein each cutting edge includes a first contact point (see marked figure below) and a second contact point (see marked figure below), wherein the first contact point has a first radius with respect to a center of rotation of the cutting blade, wherein the second contact point has a second radius with respect to the center of rotation of the cutting blade, wherein the first contact point is disposed radially inward of the second contact point of each cutting tooth, wherein the radially outer peripheral edge is positioned radially inside a boundary defined by a curve (see dotted line in marked figure below) that connects the second contact points of all cutting teeth, and wherein a direction of rotation of the cutting blade is from the second contact point to the first contact point,
wherein the second contact point of each cutting edge includes a movement tangent line in the common cutting plane such that the movement tangent line and the second radius of each second contact point of each cutting edge intersect to form a right angle, 
wherein the cutting edges are straight (best seen in figure 5); 
wherein the cutting surfaces are planar (understood from figures 5,5A,6,7); 
wherein each cutting surface includes a normal vector extending perpendicularly from each respective cutting surface (unillustrated, but easy to visualize); 
wherein the normal vector of each respective cutting surface is tilted in the direction of rotation of the cutting blade (note rotation arrow in marked figure below); and 
wherein the movement tangent line and the cutting edge intersect to form a lead angle B, wherein B is less than the right angle (note angle between cutting edge and dotted line in the marked figure below).
	
    PNG
    media_image1.png
    781
    930
    media_image1.png
    Greyscale

 
	As seen in strikethrough above, it is not clear if the side of Faltin’s blade is slanted.  Examiner takes Official Notice that it is well known for rotary cutting blades to have slanted sides.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   An example of this is Dickover (see figure 3).  A second example is Roth (figure 3).  Additional examples can be provided if challenged, as this is common.  It would have been obvious to one of ordinary skill to have made the section of Faltin’s blade near the teeth slanted, as is well known and taught by Dickover, Roth and others, in order to prevent the workpiece-facing side of the blade from sticking to or causing friction with the cut workpiece.
In regard to claim 35, note in the various figures that the angle is the same for each tooth 40.
	As for claims 38,43 and 51, see figure 1.
	For claim 40, see the analysis of claim 32 above.
	For claim 45, see the analysis of claim 32 above, and note the ASW language has the same effect as the angle B language.
In regard to claim 48, note in the various figures that the ASW angle is the same for each tooth 40.

Claims 32,35-38,40,43,45 and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (4,620,821) in view of Faltin (3,813,981). 
Roth discloses a disk cutting blade with most of the recited limitations of claim 32, including;
A cutting blade (1) for an apparatus for slicing food products (it is capable of cutting food), the cutting blade configured to rotate about an axis of rotation during a cutting operation (see figure 1), the cutting blade comprising: 
a radially outer peripheral edge (11), wherein the peripheral edge is a blade edge and is curved relative to the axis of rotation (as in figure 3); and 
a plurality of cutting teeth (9-12) extending radially outwardly adjoining a slanted surface (see recessed slanted surface in figure 4) of the cutting blade, wherein the slanted surface radially outwardly adjoins an end face (40) of the cutting blade, and wherein the plurality of cutting teeth are disposed along the outer peripheral edge (figures 3,4), 
wherein each cutting tooth of the plurality of cutting teeth includes a cutting surface (9) and a cutting edge (see marked figure below), the cutting edge forming a radially outward bounded edge of the cutting surface, wherein the cutting edges lie in a common cutting plane, 
wherein each cutting edge includes a first contact point (see marked figure below) and a second contact point (see marked figure below), wherein the first contact point has a first radius with respect to a center of rotation of the cutting blade, wherein the second contact point has a second radius with respect to the center of rotation of the cutting blade, wherein the first contact point is disposed radially inward of the second contact point of each cutting tooth, wherein the radially outer peripheral edge is positioned radially inside a boundary defined by a curve (see outer circular line in marked figure below) that connects the second contact points of all cutting teeth, and wherein a direction of rotation of the cutting blade is from the second contact point to the first contact point,
wherein the second contact point of each cutting edge includes a movement tangent line in the common cutting plane such that the movement tangent line and the second radius of each second contact point of each cutting edge intersect to form a right angle, 
wherein the cutting edges are straight (line 64, column 2); 
wherein the cutting surfaces are planar (discussed below); 
wherein each cutting surface includes a normal vector extending perpendicularly from each respective cutting surface (unillustrated, but easy to visualize); 
wherein the normal vector of each respective cutting surface is tilted in the direction of rotation of the cutting blade (note how the front edge of each surface 9 is recessed from the tooth in front ---- this intrinsically means that the surface 9 has a normal that is tilted in the direction of rotation); and 
wherein the movement tangent line and the cutting edge intersect to form a lead angle B, wherein B is less than the right angle (3-25 degrees, lines 26-29, column 3).
	
    PNG
    media_image2.png
    653
    960
    media_image2.png
    Greyscale

 
	The remaining question about Roth is whether or not the cutting surface is planar.   Roth has two embodiments, one with a curved cutting edge (all the illustrated figures have this), and one with a straight cutting edge (line 64, column 2).  For the first embodiment with the curved cutting edge, the drawings are somewhat indicative of a non-planar cutting surface, all though this is not clear.  For the embodiment having a straight cutting edge, it is more likely that the cutting surface is planar, but the disclosure is silent on this.
	Examiner takes Official Notice that that is it well known for straight edge teeth to have planar side surfaces.  An example of this is Faltin (44).  Additional examples can be provided if challenged, as this is quite common.  It would have been obvious to one of ordinary skill to have made Roth’s cutting surface planar, if it wasn’t already, since that is one easy way to get a straight cutting edge, as is well known and taught by Faltin and others.
	As for claim 35,38,40,48 and 51, see the matching teeth angles and circular blade in figure 3.
	In regard to claims 36,37,49 and 50, see lines 26-29, column 3.
	For claim 40, see the analysis of claim 32 above.
	For claim 45, see the analysis of claim 32 above, and note the ASW language has the same effect as the angle B language.


Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant should feel free to call the Examiner to discuss possible amendments to distinguish over these prior art rejections.  Examiner notes that neither Falton nor Roth claim a gullet between each tooth, which is an unclaimed feature of Applicant’s blade.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/           Primary Examiner, Art Unit 3724